
	

114 HR 2602 IH: Prioritizing Online Threat Enforcement Act of 2015
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2602
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2015
			Ms. Clark of Massachusetts introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To enhance enforcement of laws related to cybercrimes against persons, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Prioritizing Online Threat Enforcement Act of 2015. 2.Improved investigative and forensic resources for enforcement of laws related to cybercrimes against persons (a)In generalSubject to the availability of appropriations to carry out this subsection, the Attorney General, in consultation with the Director of the Federal Bureau of Investigation, shall, with respect to cybercrimes against persons—
 (1)ensure that there are at least 10 additional operational agents of the Federal Bureau of Investigation designated to support the Criminal Division of the Department of Justice in the investigation and coordination of cybercrimes against persons;
 (2)ensure that each office of a United States Attorney designates at least 1 Assistant United States Attorney as responsible for investigating and prosecuting cybercrimes against persons; and
 (3)ensure the implementation of a regular and comprehensive training program— (A)the purpose of which is to train agents of the Federal Bureau of Investigation in the investigation and prosecution of such crimes and the enforcement of laws related to cy­ber­crimes against persons; and
 (B)that includes relevant forensic training related to investigating and prosecuting cy­ber­crimes against persons.
					(b)Additional funding for resources
 (1)AuthorizationIn addition to amounts otherwise authorized for resources to investigate and prosecute criminal activity, there are authorized to be appropriated to carry out this section $4,000,000 for each of fiscal years 2016 through 2020.
 (2)AvailabilityAny amounts appropriated under paragraph (1) shall remain available until expended. (3)Use of additional fundingFunds made available under this subsection shall be used by the Director of the Federal Bureau of Investigation and the Attorney General, for the Federal Bureau of Investigation and the Criminal Division of the Department of Justice, respectively, to—
 (A)hire and train law enforcement officers to— (i)investigate cybercrimes against person; and
 (ii)assist in the prosecution of such crimes; and (B)enable relevant units of the Department of Justice, including units responsible for investigating cybercrimes against persons, to procure advanced tools of forensic science and expert computer forensic assistance, including from non-governmental entities, to investigate, prosecute, and study such crimes.
					3.Annual reports
 (a)Report of the attorney generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Attorney General shall submit a report to Congress on actions taken to carry out this Act. The initial report required under this subsection shall be submitted by May 1, 2016. All subsequent annual reports shall be submitted by May 1st of each fiscal year thereafter. The report required under this subsection may be submitted as part of the annual performance report of the Department of Justice, and shall include, with respect to the authorizations under section 2, the following:
 (1)The number of law enforcement officers hired and trained. (2)The number and type of investigations and prosecutions resulting from law enforcement officers designated to cybercrimes against persons.
 (3)The advanced tools of forensic science procured to investigate, prosecute, and study cy­ber­crimes against persons.
 4.Definition of cybercrimes against personsThe term cybercrimes against persons means cy­ber­stalk­ing, criminal harassment carried out over the Internet, or threats communicated over the Internet, including violations of section 875 or 2261A of title 18, United States Code.
		
